MEMORANDUM OPINION

                                        No. 04-08-00282-CR

                                  Andrew Lopez VILLANUEVA,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-1879
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 11, 2008

DISMISSED

           Defendant Andrew Lopez Villanueva pled nolo contendere to burglary of a habitation and

was sentenced within the terms of a plea bargain. Defendant timely filed a general notice of appeal.

The trial court’s Certification of Defendant’s Right of Appeal states this “is a plea-bargain case, and

the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Rule 25.2(d) provides, “The

appeal must be dismissed if a certification that shows the defendant has the right of appeal has not
                                                                                         04-08-00282-CR

been made part of the record under these rules.” TEX . R. APP . P. 25.2(d). Accordingly, on May 16,

2008, this court issued an order stating this appeal would be dismissed pursuant to Rule 25.2(d)

unless an amended trial court certification that shows appellant has the right of appeal was made part

of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, order);

TEX . R. APP . P. 25.2(d); 37.1.

         On May 20, 2008, appellant filed a pro se motion to dismiss his appeal. On May 21, 2008,

appellant’s appellate counsel notified this court that, based on her review of the record, appellant has

no right to appeal in this case. In light of the record presented, we agree with appellant’s counsel that

Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, appellant’s motion to dismiss

is granted and this appeal is dismissed.



                                            PER CURIAM




DO NOT PUBLISH




                                                   -2-